Title: To James Madison from Murdoch Yuille Wardrop and Company, 10 January 1807
From: Murdoch Yuille Wardrop and Company
To: Madison, James



Sir,
Madeira, Jany. 10th: 1807.

Agreeably to the directions of our friend, The Honble: Bushrod Washington, we have embraced the opportunity of the Schooner Three Sisters, Capt: Rich, bound to Norfolk, & Baltimore, to ship you Two Pipe’s of our finest old wine, to the address of Andrew Parks Esqre: at the latter place; which we flatter ourselves, will arrive in safety, & have not a doubt, from the attention paid to their quality, that they will prove in every respect to your satisfaction.  For greater security we have cased them.  Enclosed is a bill of lading, & annexed a note of the cost, £95 Sterling, for which we draw upon you, payable to our friends, Messrs: Robert Gilmor & Sons in Baltimore, 60 days after sight.
We beg leave to assure you at all times of our best services, & of an attentive acknowledgment of whatever commands you, or any of your friends may favour us with, which our above friends, will at all times most readily forward to us.  We have the honour to be, with great respect, Sir, Your most Obedient, humble Servants;

Murdoch, Yuille, Wardrop, & Co:


PS   We enclose the bill of lading to Mr. Parks.
To2 strong Pipes, cased, of finest old Madeira wine at £46 Pr Pipe}£92:Extra charge for Cases @ 30/ each3:Sterling £95:

